20-3208-cr
United States v. Chestnut


                            United States Court of Appeals
                               For the Second Circuit

                                        August Term 2020

                                     Submitted: March 1, 2021
                                      Decided: March 2, 2021

                                           No. 20-3208-cr



                                    UNITED STATES OF AMERICA,

                                              Appellee,

                                                  v.

                                HERMIE GLYNN CHESTNUT, AKA
                               CHRISTOPHER WILLIAMS, AKA SEAN
                             HARRIS, AKA HENRY THOMAS, AKA GLEN
                              FAMBRO, AKA ALEX HOYT, AKA BARRY
                                 CUMMINGS, AKA TIM THOMAS,

                                       Defendant-Appellant. *


                            Appeal from the United States District Court
                              for the Southern District of New York
                              No. 12-cr-837, George B. Daniels, Judge.


          Before:           CABRANES, RAGGI, and SULLIVAN, Circuit Judges.


*   The Clerk of Court is directed to amend the caption as set forth above.
       Defendant appeals an order of the district court (Daniels, J.) denying his
motion for compassionate release under 18 U.S.C. § 3582(c)(1)(A). While this
appeal was pending, however, Defendant completed his federal prison sentence,
and although Defendant is now on supervised release, he has neither requested
that the district court reduce his term of supervision nor advanced any arguments
to suggest that such a reduction is warranted. Accordingly, we DISMISS this
appeal as moot.


      DISMISSED.

                                      Robert J. Boyle, New York, NY, for Defendant-
                                      Appellant.

                                      Edward B. Diskant and Anna M. Skotko,
                                      Assistant United States Attorneys, for Audrey
                                      Strauss, United States Attorney for the
                                      Southern District of New York, New York,
                                      NY, for Appellee.

RICHARD J. SULLIVAN, Circuit Judge:

      Defendant Hermie Chestnut appeals from an order of the district court

(Daniels, J.) denying his motion for compassionate release under 18 U.S.C.

§ 3582(c)(1)(A). While this appeal was pending, however, Chestnut completed his

federal prison sentence. Although Chestnut is now on supervised release, he has

neither requested that the district court reduce his term of supervision nor

advanced any arguments to suggest that such a reduction is warranted.

Accordingly, we DISMISS this appeal as moot.




                                          2
                                   I.   Background

      Between 2008 and 2012, Chestnut was the ringleader of large fraud scheme.

Chestnut, with the help of several co-conspirators, created fake lumber companies

that he then used to solicit business from overseas buyers. Once he secured a wire

transfer from those victims, he fabricated paperwork making it appear as though

the victims’ lumber was on its way. To further mask his crimes, Chestnut used

fake or stolen identities during these transactions, including, in one instance, the

identity of his teenage son.

      Although Chestnut was eventually arrested in October 2012, that did not

stop his criminal conduct. While he was detained at the Metropolitan Detention

Center in Brooklyn, Chestnut continued to attempt to engage in fraudulent

schemes. In fact, he was even caught using prison phones and computers to solicit

new victims. As a result of this repeated flouting of institutional rules (not to

mention criminal laws), Chestnut was stripped of all phone and email privileges.

      In July 2013, Chestnut pleaded guilty to (i) conspiracy to commit wire fraud,

in violation of 18 U.S.C. § 1349, (ii) wire fraud, in violation of 18 U.S.C. § 1343, and

(iii) aggravated identity theft, in violation of 18 U.S.C. § 1028A.        In the plea

agreement, the parties stipulated that the applicable U.S. Sentencing Guidelines



                                           3
range was 116 to 139 months’ imprisonment, which included a mandatory 24-

month term of imprisonment as required under 18 U.S.C. § 1028A.              This

Guidelines range was driven in large measure by Chestnut’s significant criminal

history, including four convictions for fraudulent activity. The district court

sentenced Chestnut in January 2014 to a term of 116 months’ imprisonment and

three years’ supervised release.

      On August 5, 2020, Chestnut moved for compassionate release under 18

U.S.C. § 3582(c)(1)(A), identifying two “extraordinary and compelling reasons”

that he claimed merited his early release from prison. First, Chestnut argued that

he needed to be released so that he could take over childcare responsibilities for

his two teenage children, as the State of Michigan had recently removed them from

their mother’s care. Second, he claimed that he suffers from an assortment of

comorbidities (in particular, high cholesterol and obesity) that place him at

heightened risk of serious complications if he were to contract COVID-19.

      The district court denied Chestnut’s motion the following month,

concluding, among other things, that a “reduction in [Chestnut’s] sentence would

simply not satisfy the goals of sentencing.” App’x at 89. Chestnut timely appealed

that decision.



                                        4
      On February 19, 2021, while this appeal was pending, Chestnut completed

his prison sentence. He is now serving his term of supervision.

                                   II.   Discussion

      Before wading into the merits of the parties’ dispute, we must consider

whether the case has become moot while pending on appeal. See United States v.

Suleiman, 208 F.3d 32, 36 (2d Cir. 2000). “Article III . . . limits the federal judicial

power to ‘cases’ and ‘controversies.’” United States v. Blackburn, 461 F.3d 259, 261

(2d Cir. 2006) (quoting U.S. Const. art. III, § 2).        “This ‘case-or-controversy

limitation underpins both our standing and our mootness jurisprudence.’” Id.

(internal alteration omitted) (quoting Friends of the Earth v. Laidlaw Envtl. Servs., 528

U.S. 167, 180 (2000)). So, “as a general rule, ‘if an event occurs during the course

of the proceedings or on appeal that makes it impossible for the court to grant any

effectual relief whatever to a prevailing party, we must dismiss the case.’” Id.

(quoting United States v. Quattrone, 402 F.3d 304, 308 (2d Cir. 2005)).

      Here, the only relief that Chestnut requests is that his prison sentence be

reduced. As Chestnut has now completed that prison sentence, neither we nor the

district court can grant him the relief he is seeking. See United States v. Martin, 974

F.3d 124, 144 (2d Cir. 2020); United States v. Holloway, 956 F.3d 660, 664 (2d



                                           5
Cir. 2020). That does not automatically mean, however, that Chestnut’s appeal is

moot.

        In certain circumstances, an appeal challenging a criminal sentence will not

be rendered moot when the defendant is released from prison so long as the

defendant is still subject to a term of supervision. See Holloway, 956 F.3d at 664.

The reason for this is simple. Arguments for a shorter overall sentence could

potentially cause the district court to reduce a defendant’s term of supervision,

whether because the original term is deemed to have been too long from inception

or “to compensate” for the excess time the defendant served in prison. United

States v. Barresi, 361 F.3d 666, 674 (2d Cir. 2004); see also Holloway, 956 F.3d at 664;

Blackburn, 461 F.3d at 262 & n.2. Such a defendant would therefore retain a vested

interest in the outcome of the appeal. But that will not always be the case.

        For a term of supervised release to preserve the presence of a live case or

controversy, there must be more than “a remote and speculative possibility that

the district court could or would impose a reduced term of supervised release were

we to remand” the matter. United States v. Key, 602 F.3d 492, 494 (2d Cir. 2010)

(internal quotation marks and brackets omitted); see also United States v. Mazza-




                                           6
Alaluf, 621 F.3d 205, 213 (2d Cir. 2010) (same); Blackburn, 461 F.3d at 262 (same).

Chestnut’s motion does not clear that bar.

      Chestnut is not seeking a resentencing because of some procedural or

substantive error in his original sentence or because changes in the law have made

his original sentence too harsh. He is asking only for compassionate release, and

his arguments – based on the risks posed by COVID-19 and his unique family

issues – focus exclusively on why he should be released from prison.

      More to the point, neither of Chestnut’s arguments has any tendency to

support a reduction in his term of supervised release. Supervision by the U.S.

Probation Department will neither increase Chestnut’s risk from COVID-19 nor

impede his ability to care for his children. So, even assuming without deciding

that Chestnut has put forward a meritorious compassionate release motion, the

possibility that this would cause the district court to lower his term of supervision

is remote, at best. That possibility is made even slimmer by some of the statements

in the district court’s order denying Chestnut’s motion, which suggest a need to

keep a close eye on Chestnut after his release. See App’x at 88–89 (identifying

Chestnut’s leadership role in the fraud, the fact that he recruited those closest to

him to assist in the scheme, and the fact that multiple prior convictions have not



                                         7
deterred Chestnut from engaging in criminal conduct); see also Martin, 974 F.3d at

141 n.15 (noting that the district court’s prior statements made clear that it would

not be inclined to grant such a reduction to the defendant’s term of supervision);

Blackburn, 461 F.3d at 262 (same).

      It is also noteworthy that Chestnut has not asked the district court (or us) to

reduce his term of supervision. In these circumstances, it would be quite strange

for us to say that a live controversy exists concerning whether the district court

abused its discretion in having failed to consider a request that Chestnut never in

fact made. This is particularly true in light of our clarification in Martin that a

reduction in a term of supervision “is distinct from modification of [a] term of

imprisonment.” Martin, 974 F.3d at 141 n.15.

      Lastly, though we have already concluded that this appeal is moot, it bears

noting that dismissal will not result in hardship to Chestnut. If Chestnut believes

that the arguments that he marshaled in favor of compassionate release would also

merit a reduction in his term of supervised release, he is free to make such a motion

under 18 U.S.C. § 3583(e) and Federal Rule of Criminal Procedure 32.1(c).

                                III.   Conclusion

      For the foregoing reasons, we DISMISS this appeal as moot.



                                         8